Citation Nr: 0926508	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to July 
1981.  He died in February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
July 2005 which found that the appellant was not entitled to 
recognition as the Veteran's surviving spouse.


FINDING OF FACT

The Veteran and the appellant were married according to 
applicable state law in August 2004, less than one year prior 
to the Veteran's death in February 2005.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  It is not disputed that the appellant's marriage 
to the Veteran occurred more than 15 years after his 
discharge from service, and less than one year prior to the 
Veteran's death.  The only potential dispute is whether she 
and the Veteran had a child.  In her notice of disagreement 
received in September 2005, she referred to her "unborn 
child."  Although she did not specifically state this was 
the Veteran's child, in a letter dated in April 2006, the 
appellant was requested to submit documentation of the birth 
of the unborn child; however, this letter was returned as 
undeliverable.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that VA must 
demonstrate that the error was not prejudicial to the 
appellant, and did not affect the essential fairness of the 
adjudication.  

In this case, the appellant was informed in the statement of 
the case dated in June 2006 of the requirements for status as 
surviving spouse, to include marriage for one year or more 
prior to the Veteran's death, or for any period of time if a 
child was born to them.  She was further informed that 
"child" included a fetus that is advanced to the point of 
gestation required to constitute a birth under the law of the 
jurisdiction in which the fetus was delivered.  38 C.F.R. § 
3.54(d).  As the final sentence of the statement of the case, 
the appellant was informed that if evidence was received 
showing that a child was either born of or conceived by her 
and the Veteran, her claim would be reconsidered.  Thus, the 
Board finds that the appellant received actual notice of the 
legal provision that if she was pregnant at the time of the 
Veteran's death with his child, she may be entitled to DIC, 
and any error in notification did not effect the essential 
fairness of the adjudication.

In addition, the duty to assist has been satisfied.  The 
appellant provided the necessary information as to her 
marriage to the Veteran.  After she received the statement of 
the case telling her that if evidence was received showing 
that a child was either born of or conceived by her and the 
Veteran, her claim would be reconsidered, she did not provide 
any such evidence.  In her July 2006 substantive appeal, she 
did not refer to a child having been born of or conceived by 
her and the Veteran.  The Veteran's representative argues 
that she should be afforded another opportunity to provide 
evidence that she and the Veteran had or conceived a child.  
However, the Board finds that she has been adequately 
notified of the necessity of supplying such evidence, and, 
particularly since she never stated that the Veteran was the 
father of an unborn child mentioned in September 2005, 
further requests for clarification are not indicated.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Status as Surviving Spouse

The Veteran died in February 2005, more than 10 years after 
the effective date of a permanent and total service-connected 
disability rating for chronic glomerulonephritis with chronic 
renal failure and hypertension.  The appellant claims 
entitlement to DIC benefits as his surviving spouse.  See 
38 U.S.C.A. § 1318.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a Veteran at the time of the Veteran's 
death, who lived with the Veteran continuously from the date 
of marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse), 
and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b).  A "spouse" of a Veteran is a person whose 
marriage to the Veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  In this case, both events took place in Missouri, 
and, hence, the laws of that state apply.  

However, DIC may only be paid to a surviving spouse who was 
married to the Veteran one year or more prior to the 
Veteran's death, unless there was a child born to them, or 
the Veteran died within 15 years of discharge from service.  
38 U.S.C.A. §§ 1102(a), 1304; 38 C.F.R. § 3.54(c).  The 
Veteran and the appellant were married, under Missouri law, 
in August 2004, less than one year prior to his death in 
February 2005.  This was more than 15 years after the Veteran 
was discharged from service.  

The term "child born of the marriage" means a birth on or 
after the date of the marriage on which the surviving 
spouse's entitlement is predicated.  The term "born to them 
before the marriage" means a birth prior to the date of such 
marriage.  Either term includes a fetus advanced to the point 
of gestation required to constitute a birth under the law of 
the jurisdiction in which the fetus was delivered.  38 C.F.R. 
§ 3.54(d) (2008).  In other words, if the appellant and the 
Veteran had a child before or during their marriage, or if 
she was pregnant with a child of the Veteran's at the time of 
his death, she would be entitled to DIC even if she was 
married to the Veteran for less than a year.  (If she 
subsequently miscarried such a child, entitlement would 
ultimately depend on whether it was considered a birth under 
state law.)  

In her claim for DIC dated in March 2005, the appellant 
stated that there had been no children born to her and the 
Veteran.  She said that she had three children born prior to 
the marriage, which were the Veteran's stepchildren.  
However, in her notice of disagreement received in September 
2005, she asked that the decision be reconsidered for her 
"unborn child," herself, and her family.  As discussed 
above, in the statement of the case dated in June 2006, the 
appellant was informed that if evidence was received showing 
that a child was either born of or conceived by her and the 
Veteran, her claim would be reconsidered.  In her July 2006 
substantive appeal, she did not refer to a child having been 
born of or conceived by her and the Veteran.  It must also be 
observed that she never stated that the Veteran, who was 
severely disabled throughout the term of their marriage, was 
the father of the "unborn child" mentioned in this 
September 2005 statement.  Since she did not submit any 
information showing that this "unborn child" was the child 
of the Veteran, the preponderance of the evidence is against 
a finding that a child was born of or conceived by the 
appellant and the Veteran.   

In her notice of disagreement received in September 2005, the 
appellant stated that she and the Veteran had lived together 
for 2 years before his death, and had been together for 6 
years.  In her July 2006 substantive appeal, she said that 
the Veteran had taken care of her and her children for 4 
years.  She stated that she quit her job to take care of the 
Veteran when he became severely ill.  

However, the law only permits DIC payments to individuals 
having a specific legal (or blood) relationship to the 
Veteran, such as a spouse or child, and not to other 
individuals for whom the Veteran may have voluntarily taken 
on financial responsibility during his lifetime.  Moreover, 
records of a VA hospitalization in April 2004 note that the 
Veteran had been admitted from a nursing home, and was 
discharged to a different nursing home.  He was noted to be 
unmarried, and his aunt held his durable power of attorney, 
which does not support the appellant's argument that they had 
lived together for 2 years.  

The appellant also states that she was never informed that 
she had to be married to the Veteran for a year to receive 
benefits.  She states that the Veteran told her that she 
would be taken care of because he was 100 percent service-
connected.  However, neither the Veteran's nor her own lack 
of knowledge of the requirements for status as surviving 
spouse can provide a basis for the grant of a benefit.  
Decisions of the U.S. Supreme Court, as well as the United 
States Court of Appeals for Veterans Claims, have held, in 
essence, that federal laws authorizing monetary benefits are 
enacted by Congress, and, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  

For the foregoing reasons, entitlement to status as the 
surviving spouse is not established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


